SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 2, 2014 SELECTICA, INC. (Exact name of Company as specified in Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-29637 (Commission File No.) 77-0432030 (IRS Employee Identification No.) 2121 South El Camino Real San Mateo, California 94403 (Address of Principal Executive Offices) (650) 532-1500 (Issuer Telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Explanatory Note This Amendment No. 1 on Form 8-K/A (the “Amendment”) is being filed as an amendment to the Current Reports on Form 8-K filed by Selectica, Inc. (the “Company”) with the Securities and Exchange Commission on June 5, 2014 (the “June 5 8-K”) and June 6, 2014 (the “June 6 8-K”). The sole purpose of this Amendment is to file Exhibit 10.1 to the June 5 8-K and Exhibits 3.1, 10.2, 10.3, 10.4 and 10.5 to the June 6 8-K. No other changes have been made to the June 5 8-K or the June 6 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Certificate of Designations, Preferences and Rights of Series E Convertible Preferred Stock. Agreement and Plan of Merger, dated as of June 2, 2014. Purchase Agreement, dated as of June 5, 2014. Registration Rights Agreement, dated as of June 5, 2014. Form of Warrant to Purchase Common Stock, with respect to the Purchase Agreement. Forms of Voting Agreement, with respect to the Purchase Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 11, 2014 SELECTICA, INC. By: /s/ Todd Spartz Name: Todd Spartz Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Certificate of Designations, Preferences and Rights of Series E Convertible Preferred Stock. Agreement and Plan of Merger, dated as of June 2, 2014. Purchase Agreement, dated as of June 5, 2014. Registration Rights Agreement, dated as of June 5, 2014. Form of Warrant to Purchase Common Stock, with respect to the Purchase Agreement. Forms of Voting Agreement, with respect to the Purchase Agreement.
